O’Neill, C. J.,
dissenting. The majority correctly concludes that Am. Sub. H. B. No. 300 “in effect grants pardons and commutations to those convicted and sentenced under the old laws.”
Section 11, Article III of the Ohio Constitution vests the Governor with the “* * * power, after conviction, to grant reprieves, commutations, and pardons, for all crimes and offenses, except treason and cases of impeachment, upon such conditions as he may think proper; subject, however, to such regulations, as to the manner of applying for pardons, as may be prescribed by law.”
It is my opinion that the foregoing constitutional provision grants exclusive authority to a Governor to commute a sentence and that, by implication, the General Assembly has no such power. People v. Freleigh (1952), 334 Mich. 306, 54 N. W. 2d 599; State, ex rel. Smith, v. Blackwell (Tex. Crim. App. 1973), 500 S. W. 2d 97; Commonwealth v. Sutley (Pa. 1977), 378 A. 2d 780; People v. Herrera (1973), 183 Colo. 155, 516 P. 2d 626. It follows, as the Supreme Court of Colorado observed in the latter case, at page 162, that “Any attempt * * * to exercise such power [reprieve, commutation and pardon] by the judicial department, even though legislatively sanctioned, would be a violation of the doctrine of separation of powers * *
I, therefore, respectfully dissent.
Celebrezze and Locher, JJ., concur in the foregoing dissenting opinion.